Citation Nr: 1228751	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A hearing was held on April 24, 2012, by means of video conferencing equipment with the appellant in Montgomery, Alabama, before the undersigned sitting in Washington D.C., who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2006 rating decision denied the Veteran's claim for service connection for bilateral hearing loss.   

2.  Some of the evidence submitted subsequent to the April 2006 rating decision is new to the claims file and raises a reasonable possibility of substantiating the claim.

3.  The most persuasive and credible evidence of record shows that the Veteran's tinnitus is not causally or etiologically related to an in-service event, injury, or disease and did not have its onset in active service.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

2.  Some of the evidence received subsequent to the April 2006 rating decision is new and material and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the Veteran's claim to reopen, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection for bilateral hearing loss and, therefore, regardless of whether VA's duties to notify and assist have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In addition, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in July 2008 with regard to the claim for service connection for tinnitus. The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in October 2008.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim on appeal.  All identified records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran was afforded a VA examination in January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2010 VA examiner reviewed the claims file, examined the Veteran, and provided a nexus opinion with a well supported rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claim for service connection for bilateral hearing loss was first denied by an April 2006 rating decision.  The Veteran was sent a letter in May 2006 notifying him of the April 2006 decision and his procedural and appellate rights.  The Veteran did not submit a notice of disagreement and, therefore, the April 2006 rating decision is final.  38 C.F.R. § 20.1103.  

The Veteran submitted a claim to reopen in December 2007.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, section 3.156(a) of VA regulations provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45, 628, 45, 630 (August 29, 2001).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection was last denied by the April 2006 rating decision.  The RO denied the Veteran's claim as the evidence of record did not show audiometric findings which met the criteria for a grant of service connection for defective hearing.  

The evidence associated with the claims file subsequent to the April 2006 rating decision includes VA treatment records, the Veteran's assertions, private treatment records, and the January 2010 VA examination report.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 2006 rating decision and finds that some of this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for bilateral hearing loss.  Specifically, the Board finds that the July 2008 VA treatment record is new and material.  In the record, it was noted that the Veteran was seen in the audiology clinic for a hearing evaluation.  The audiometric results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
30
35
LEFT
25
30
35
35
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The Board finds that the letter is "new" in that it was not before the RO at the time of the April 2006 decision.  The letter is "material" as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  In this respect, the April 2008 audiometric findings show that the Veteran had a bilateral hearing loss disability in accord with 38 C.F.R. § 3.385.  As noted above, the Veteran's claim was previously denied as he did not meet the criteria for a bilateral hearing loss disability.  Therefore, the Board finds that the evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim for service connection for bilateral hearing loss is reopened.  38 C.F.R. § 3.156(a).  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be adjudicated.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus.

The medical evidence shows that the Veteran is diagnosed with tinnitus.

The service treatment records are absent for any notations or documentation of tinnitus.  In a January 2009 statement, the Veteran contended that his ringing in the ears was service-related.  He reported that although he was classified as a steward's mate, he was trained with weaponry regularly.  During training exercises, he fired a 3 inch 50.  He stated that this was a large weapon with a 150 inch barrel and fired 3 inch rounds.  He reported that he fired this weapon numerous times during his service on the Destroyer.  He stated that although he was never in combat, he was still exposed to loud noises from gun and cannon fire while serving on USS Phillip (Navy Destroyer Escort).  

However, the Board finds that the most persuasive evidence of record weighs against service connection.

The Veteran was first afforded a VA examination in February 2006.  The claims file was reviewed.  The examiner noted that the Veteran first noted his tinnitus "5 or 6 years ago."  The Veteran reported that his tinnitus was intermittent.  The examiner stated that the cause of tinnitus could not be determined with certainty but given its brief and intermittent nature, and given its late date of onset, the examiner opined that it was less likely as not due to noise exposure in the military.

The Veteran was afforded a VA examination in January 2010.  The examiner reviewed the claims file.  The Veteran reported that he first noticed his tinnitus approximately 15 years ago.  He stated that he noticed his tinnitus approximately once a week for duration of 5 to 10 seconds.  The examiner noted that the Veteran reported intermittent (recurrent) tinnitus.  The examiner noted that based on the Veteran's reported approximate date of onset, the Veteran's current bilateral tinnitus was less likely as not related to or caused by his military noise exposure.  

In this case, the Board finds that the most persuasive evidence weighs against service connection for tinnitus.  First, there is no recorded treatment history for nearly 40 years following the Veteran's separation from active service.  It has been held that the prolonged absence of medical complaint since service is amongst those factors which may be considered in determining whether service connection is warranted.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  In addition, the Board notes that a veteran, if competent and credible, can establish the continuity of symptomatology for a claimed disability since separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the Veteran is certainly competent to report experiencing tinnitus since service.  However, the Board finds that the Veteran is not credible with respect to his reports of continuity of symptomatology.  While in certain instances, the Veteran has reported that he experienced tinnitus during active service and since service, the Board finds compelling that the Veteran told two VA examiners that he first noticed his tinnitus years after separation from active service.  The lack of consistency in his reporting of his tinnitus history renders his current recollections of the onset of his tinnitus, being made more than 40 years after service, unreliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  Therefore, the Veteran's statements regarding the continuity of his tinnitus since service are not credible.  In light of the above, service connection due to continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

The Board also recognizes the Veteran's statements that his current tinnitus is etiologically/causally related to his in-service noise exposure.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

First, the Board acknowledges that the Veteran is competent to provide a diagnosis of tinnitus, i.e., ringing of the ears because it is not a complex medical question.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that Veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, although the Veteran is competent to diagnose the tinnitus, as noted above, he is not credible with respect to its onset.  Furthermore, as the Veteran is not credible with respect to his onset of tinnitus, he cannot opine to the etiology of his tinnitus (i.e. that since it started during active service, it is related to in-service noise exposure).  Even if he was competent to render such an opinion as to the etiology of his tinnitus, the Board finds that the VA examiners' opinions are more persuasive.  The VA examiners considered the Veteran's reports of in-service noise exposure, reviewed the claims file including the service treatment records, examined the Veteran, and provided negative nexus opinions with supporting rationale.  

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus because the most persuasive and credible evidence of record does not show continuity of symptoms since service or a nexus to an injury, event, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  38 U.S.C.A. § 5107(b).  Therefore, the Board concludes that service connection for tinnitus is not warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; to that extent only, the appeal is granted.

Service connection for tinnitus is denied.


REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In this case, the Board finds that the medical evidence of record warrants a new VA examination with respect to the claim for bilateral hearing loss.  In reviewing the evidence at hand, it is unclear as to whether the Veteran has a current bilateral hearing loss disability in accord with 38 C.F.R. § 3.385.  The February 2006 VA examination report shows that the Veteran did not meet the criteria for a bilateral hearing loss disability.  However, the July 2008 VA treatment record shows that the Veteran did meet the criteria for a bilateral hearing loss disability.  Id.  Yet, again, the January 2010 VA examination report reveals that the Veteran did not meet the criteria for a bilateral hearing loss disability and, therefore, the examiner did not provide an opinion as to its etiology.  In October 2009, the Veteran submitted a letter from his private audiologist, Dr. A.C., to include a private treatment record with an attached audiogram.  Dr. A.C. opined that: "It is possible that [the Veteran's] hearing loss is due to the history of military noise exposure without the use of hearing protection devices."  Dr. A.C. also noted that the Veteran had essentially normal hearing sloping to a moderate sensorineural hearing loss bilaterally and that his word recognition was excellent.  However, the attached audiogram was not interpreted and it is not clear as to whether the private audiologist used the Maryland CNC test to determine the speech recognition scores.  Thus, the private examination results may not be adequate for VA purposes.  See 38 C.F.R. § 3.385.  Due to the conflicting evidence of record, the Board finds that a new VA examination must be conducted and the examiner should address the conflicting evidence of record to include the prior VA examination reports, the private treatment records and cited audiogram, and the July 2008 VA treatment record, and determine whether the Veteran has a current bilateral hearing loss disability in accord with 38 C.F.R. § 3.385.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine if the Veteran's current bilateral hearing loss disability is related to service.  The claims file, including a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner must address the following:  

The examiner should review and interpret the private audiogram(s), converting any necessary findings and comment as to whether the private audiogram(s) reveal that the Veteran has a current bilateral hearing loss disability in accord with 38 C.F.R. § 3.385.  The examiner should note whether the Maryland CNC test was used during the private examination(s).  

The examiner must address whether the Veteran has a current bilateral hearing loss disability in accord with 38 C.F.R. § 3.385.  If not, the examiner should discuss the July 2008 audiometric findings which reveal that the Veteran had a bilateral hearing loss disability at that time.  

If the examiner finds that the Veteran has a current bilateral hearing loss disability, the examiner must opine as to whether any current hearing loss is at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


